DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/850,852, filed on December 21, 2017.
This application has been filed as a continuation of U.S. Patent Application Serial No. 15/850,852 filed on December 21, 2017.  
Information Disclosure Statement
The information disclosure statement filed June 9, 2022 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
The listing of references in the Chinese Office Communication is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” 
Copies of references cited by applicant in accordance with MPEP  § 609, § 707.05(b) and § 708.02 are not furnished to applicant with the Office action. Additionally, copies of references cited in continuation applications if they had been previously cited in the parent application are not furnished.
Since this application is a continuation application filed under 37 CFR 1.53 (b), the examiner has considered information, which has been considered by the Office in the parent applications. Such information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.
Drawings
The drawings received June 9, 2022 are acceptable for examination purposes.
Specification
The specification received June 9, 2022 has been reviewed for examination purposes.
The disclosure is objected to because of the following informalities: the status of the parent application identified in the first sentence of the instant application should be updated since it has matured into a U.S. patent.  Appropriate correction is required.
Claim Objections
Claim 3 is objected to because of the following informalities:  Appropriate correction is required.  The lower limit of the range of claim 3 should include a specific unit (mm).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as written as it is unclear whether the tabs are inserted into one of the holes as written, or intended to be inserted into respective holes.  For example it appears that each of the electrode tabs is inserted into a corresponding one of the plurality of holes and each electrode tab is then bonded with a wobble bond shape with a corresponding one of the plurality of holes.  The claims should be rephrased to more clearly express the electrode tabs/holes in plurality and with respect to both an electrode tab and corresponding hole where a given electrode tab is inserted and bonded to.  Claims 2-13 are dependent upon claim 1, and do not remedy this issue.  Thus claims 2-13 are rejected for the same reasons.
Claim 3 recites the limitation "the corresponding holes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the corresponding hole" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the corresponding hole" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the corresponding electrode tabs" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the gaps" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the bending portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Note claim 12 does recite a binding portion but claim 13 is not dependent upon claim 12.
Claim 14 is indefinite as written as it is unclear whether the tabs are inserted into one of the holes as written, or intended to be inserted into respective holes.  For example it appears that each of the electrode tabs is inserted into a corresponding one of the plurality of holes and each electrode tab is then bonded with a wobble bond shape with a corresponding one of the plurality of holes.  The claims should be rephrased to more clearly express the electrode tabs/holes in plurality and with respect to both an electrode tab and corresponding hole where a given electrode tab is inserted and bonded to.  Claims 15-18 are dependent upon claim 14 and do not remedy the issue of claim 14.  Thus claims 15-18 are rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Awano et al. (JP 2005-327677A) in view of Walter et al. (“Nothing Less Than More Affordable Lithium-Ion Batteries”).
As to claim 1, Awano discloses a battery module (Fig. 1) comprising a plurality of battery cells A-F each including at least one electrode tab 5, 6; and a bus bar 7 connected to the electrode tabs 5, 6 to electrically connect the plurality of battery cells A-F to each other, the bus bar 7 having a plate in which a plurality of holes 5a and 6a are formed; wherein the electrode tabs 5 and 6 include.  According to Awano each of the electrode tabs 5 are inserted into corresponding holes of the bus bar 7 and welded at the corresponding hole so that the bus bar 7 is fixedly coupled to the electrode tabs 5 (Figs. 1-9).
As to claim 2, the electrode tabs 5 and 6 are inserted into one side of the bus bar plate 6 and protrudes from the other side of the plate (Figs. 6-7).
As to claim 9, the holes 5a and 6a are formed to correspond to a thickness and length of the electrode tabs 5 and 6 (Figs. 1-7). 
As to claim 11, Awano teaches of arrays of plural bus bars 7 with at least two tabs connected in parallel to at least one bus bar to form a parallel assembly and a plurality of such assemblies are disposed to provide a parallel or series connection (Fig. 1 as applied to claim 11).
As to claim 12, the electrode tabs 5 and 6 include: a bending portion; a straight portion extending from the bending portion, the straight portion being inserted into the plurality of holes 5a, 6a and bonded at the plurality of holes so that the bus bar 7 is fixedly coupled to the electrode tabs 5 and 6 (Figs. 1-7).

    PNG
    media_image1.png
    553
    916
    media_image1.png
    Greyscale

Awano does not teach of the weld being wobble weld (claim 1) or laser weld (claim 8).
Wobble welding techniques were previously known in the art as a means for welding batteries to corresponding bus bars. Walter teaches of a laser welding process which forms a wobble weld for connecting batteries to a bus bar (Figs. 1, 2 and 5).  Walter recognized that wobble (circle-shaped wobble geometry) welds provide stable, precise welds with high weld flexibility implementation, provides homogeneous weld seams both in terms of function and aesthetics and provides welds having improved weld strength.  The process was further recognized as a cost-effective process for welding batteries.
Fig. 1 of Walter (a copy provided below) shows the same general wobble weld geometry as in the instant application.

    PNG
    media_image2.png
    550
    708
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the tab to busbar connections of Awano to employ wobble weld designs as taught by Walter since such a weld was known in the art to have provided stable, precise welds with high weld flexibility implementation, provided homogeneous weld seams both in terms of function and aesthetics and provided welds having improved weld strength.  The process was further recognized as a cost-effective process for welding batteries.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Awano et al. (JP 2005-327677A) in view of Walter et al. (“Nothing Less Than More Affordable Lithium-Ion Batteries”) as applied to claim 1 above.
	Awano does not teach of the tab protrude by a length of 1 to 3mm from an outer end of the hole.
In Fig. 6, the tabs 5 and 6 are shown to protrude out beyond the upper surface of the bus bar 7 at a height H (para. [0027]) and thus depict a length.  In addition, the concept of providing a protruding portion in Figs. 6 and 7 to a height beyond the bus bar upper surface is shown to provide for improved welding between the tabs and bus bar.
Regarding any difference in thickness, one of ordinary skill in the art, at the time the claimed invention was made, would have found optimization of the protruding length of the tab to be any desired length to provide sufficient tab material for welding.  In addition there is no evidence of criticality or unexpected results associated with the claimed thickness.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Awano et al. (JP 2005-327677A) in view of Walter et al. (“Nothing Less Than More Affordable Lithium-Ion Batteries”) as applied to claim 1 above.
	Awano does not teach of the particular or a sum of both gaps between the hole and electrode tab inserted into the hole ranges from 0.1mm-0.2mm (claim 11).
	One of ordinary skill in the art, at the time the claimed invention was made, would have found optimization of the gap between the hole inner wall and a respective electrode tab inserted in said hole to be within a nominal thickness range to permit insertion of the tab without damaging the tab and to provide a small enough gap to permit good weld/bonding between the bus bar and each tab within the hole.  In addition there is no evidence of criticality or unexpected results associated with the claimed gap.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Awano et al. (JP 2005-327677A) in view of Walter et al. (“Nothing Less Than More Affordable Lithium-Ion Batteries”) as applied to claim 1 above and further in view of Lee et al. (U.S. Patent Application No. 2017/0331097).
	Awano does not teach providing insulation on a portion of the electrode tabs, notably on the bending portion of the electrode tabs.
	The bent portion of the tabs of Awano are provided between the battery and the region where the tabs are electrically connected to a corresponding bus bar.  Modifying the intermediate interior portions of the electrode tabs with insulation would have provided the predictable result of insulating the electrical pathway between a battery and bus bar, thus decreasing the susceptibility to electrical shorting by protecting the internal electrical pathways with insulation.  Lee teaches that a the portion of the lead/tab extending from a battery core is insulated or protected within the battery housing, thereby providing a predictable degree of insulation and protection from unwarranted internal electrical contact with the internal portion of the lead/tab (Fig. 6).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the tabs of Awano to include electrical insulation on the exterior of the tabs/leads of Awano, including thus the bent portion of this part in Awano since it would have provided a predictable degree of insulation and protection from unwarranted internal electrical contact with the internal portion of the lead/tab and prevented electrical shorting from occurring along the interior tab/lead pathway of Awano.
Claims 1-2, 4-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (JP2012-252811A) in view of Walter et al. (“Nothing Less Than More Affordable Lithium-Ion Batteries”).
As to claim 1, Uchiyama discloses a battery module (Fig. 1) comprising a plurality of battery cells 1 each including at least one electrode tab 3/7; and a bus bar 2 connected to the electrode tabs 3/7 to electrically connect the plurality of battery cells 1to each other, the bus bar 2 having a plate in which a plurality of holes 4 are formed; wherein the electrode tabs 3/7 include.  According to Uchiyama each of the electrode tabs 3/7 are inserted into corresponding holes 4 of the bus bar 2 and welded at the corresponding hole so that the bus bar 2 is fixedly coupled to the electrode tabs 3/7 (Figs. 1-21).

    PNG
    media_image3.png
    304
    574
    media_image3.png
    Greyscale

 
    PNG
    media_image4.png
    399
    259
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    344
    media_image5.png
    Greyscale

 
    PNG
    media_image6.png
    250
    366
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    179
    217
    media_image7.png
    Greyscale

As to claim 2, the electrode tabs 3/7 are inserted into one side of the bus bar plate 2 and protrudes from the other side of the plate (Figs. 12/13).
As to claim 4, Uchiyama teaches of the bus bar plates including protruding portions (Figs. 5, 6, 9, 13, 17 and 18).  
As to claim 5, Uchiyama teaches of the bus bar plates including protruding portions which taper towards one side of the plate so that a corresponding electrode tab 3/7 is inserted into a given hole (Figs. 5, 6, 9, 13, 17 and 18).  
As to claim 6, Uchiyama teaches that the width of the entered space into which the electrode tab 3/7 enters at one side of the place is reduced near the corresponding hole (Figs. 5, 6, 9, 13, 17 and 18). 
As to claim 7, Uchiyama teaches of the bus bar plates including protruding portions where the tabs 3/7 are inserted and which protrude from an outer periphery of each hole to an outside of the plate (Figs. 5, 6, 9, 13, 17 and 18).  
As to claim 8, Uchiyama teaches of welding the bus bar plate and tabs via welding, including laser welding (see pages 7 and 9 of the machine translation).
As to claim 9, the holes 4 are formed to correspond to a thickness and length of the electrode tabs 3/7 (Figs. 5, 6, 12, 13). 
As to claim 11, Uchiyama teaches of arrays of plural bus bars 2 with at least two tabs connected in parallel to at least one bus bar to form a parallel assembly and a plurality of such assemblies are disposed to provide a parallel or series connection (Figs. 1-3, page 5 of the machine translation, as applied to claim 11).
Uchiyama does not teach of the weld being wobble weld (claim 1) or laser weld (claim 8).
Wobble welding techniques were previously known in the art as a means for welding batteries to corresponding bus bars. Walter teaches of a laser welding process which forms a wobble weld for connecting batteries to a bus bar (Figs. 1, 2 and 5).  Walter recognized that wobble (circle-shaped wobble geometry) welds provide stable, precise welds with high weld flexibility implementation, provides homogeneous weld seams both in terms of function and aesthetics and provides welds having improved weld strength.  The process was further recognized as a cost-effective process for welding batteries.
Fig. 1 of Walter (a copy provided below) shows the same general wobble weld geometry as in the instant application.

    PNG
    media_image2.png
    550
    708
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the tab to busbar connections of Uchiyama to employ wobble weld designs as taught by Walter since such a weld was known in the art to have provided stable, precise welds with high weld flexibility implementation, provided homogeneous weld seams both in terms of function and aesthetics and provided welds having improved weld strength.  The process was further recognized as a cost-effective process for welding batteries.
Allowable Subject Matter
Claims 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. none of the cited prior art of record, alone or in combination, is held to reasonably teach, suggest or render obvious the battery module of claim 14  including the combination of the plurality of battery cells, bus bar connected to the battery electrode tabs and the bus bar having a plate in which a plurality of holes are formed, wherein each of the electrode tabs is inserted into respective one of the plurality of holes and are bonded as wobble shape at respective holes to the bus bar so that the bus bar is fixedly coupled to the electrode tabs, wherein the battery module further includes a support plate including holes which correspond to the holes of the bus bar and wherein the support plate is located between the cells and the bus bar.
Claims 15-18 are dependent upon claim 14 and allowable for at least the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2017/0106470 discloses various spiral laser welding techniques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG CANTELMO/Primary Examiner, Art Unit 1725